445 S.W.2d 210 (1969)
Ex parte Preston A. TATE.
No. 42209.
Court of Criminal Appeals of Texas.
July 16, 1969.
Rehearing Denied October 22, 1969.
Peter S. Navarro, Jr., Houston, for appellant.
*211 Carol S. Vance, Dist. Atty., Phyllis Bell, Asst. Dist. Atty., Houston, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
Petitioner is an inmate of the prison farm of the City of Houston by virtue of a capias growing out of six traffic court convictions with aggregate fines of $425.00.
We overrule appellant's contention that because he is too poor to pay the fines his imprisonment is unconstitutional. His status as an indigent does not render this petitioner immune from criminal prosecution.
The relief prayed for is denied.